DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 903 and 904 (Page 19, lines 15-18).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 15-18 are rejected under 35 U.S.C. §103 as being unpatentable over Wu et al. U.S. Patent Application Publication 20160268554 A1 (the ‘554 reference, of record) in view of Tran et al. U.S. Patent Application Publication 20110284866 A1.
	Referring to claim 15, the ‘554 reference discloses a method for manufacturing an organic light-emitting diode (OLED) structure including depositing a light extraction layer (LEL) over a stack of OLED layers by directing fluid droplets of a LEL precursor to an array of well structures using in-jet printing instead of depositing a light extraction layer (LEL) over a stack of OLED layers by directing fluid droplets of a LEL precursor to an array of well structures then using an air blade to break connections of the LEL precursor between adjacent well structures.
	Specifically, referring to claim 15, the ‘554 reference discloses a method for manufacturing an organic light-emitting diode (OLED) structure, the method comprising: 
depositing a light extraction layer (LEL) (index matching layer 400, Fig. 8’s, para [69] (paragraph(s) [0069])) over a stack of OLED layers (300, para [61]) by directing fluid droplets of a LEL precursor to an array of well structures (concaves 200, para [60]; see also Fig. 14, para [94-102]) separated by plateau areas (not labeled in Figs. 8’s, generally indicated as 200 in Fig. 14) using in-jet printing (para [128]), each well structure including a recess with sidewalls and a floor; and 
curing (para [128]) the LEL precursor to form solidified LEL material in the wells.
However, as noted above, the reference discloses that the depositing the LEL comprises in-jet printing deposition instead of air blade (deposition) to break connections of the LEL precursor between adjacent well structures on the plateau areas. 
	Tran, in disclosing a method for manufacturing an organic light-emitting diode (OLED) structure comprising depositing a light extraction layer (LEL) (wavelength-converting layer 540, Figs. 6, 7) over a plurality of LED dies (510, para [35]) by directing fluid droplets of a LEL precursor to an array of well structures (not labeled) using in-jet printing or depositing a light extraction layer (LEL) over a stack of OLED layers by directing fluid droplets of a LEL precursor to an array of well structures then using an air blade to break connections of the LEL precursor between adjacent well structures (para [47-49]), thereby teaching that in-jet printing and air blade deposition are art-recognized equivalents and that air blade deposition allows precise breaking (cut-to-match) (para [49]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference’s method to have included air blade to break connections of the LEL precursor between adjacent well structures (200) on the plateau areas (~200).  One would have been motivated to make such a modification in view of the teachings in Tran that in-jet printing and air blade deposition are art-recognized equivalents or that air blade deposition allows precise breaking of the LEL precursor into sections of LEL.
	Thus, such a modification would have resulted in a method for manufacturing an organic light-emitting diode (OLED) structure comprising or wherein:
 	referring to claim 15, depositing a light extraction layer (LEL) (index matching layer 400, Fig. 8’s, para [69] (paragraph(s) [0069])) over a stack of OLED layers (300, para [61]) by directing fluid droplets of a LEL precursor to an array of well structures (concaves 200, para [60]; see also Fig. 14, para [94-102]) separated by plateau areas (not labeled in Figs. 8’s, generally indicated as 200 in Fig. 14), each well structure including a recess with sidewalls (not labeled) and a floor (not labeled); and
using an air blade to break connections of the LEL precursor (as taught by Tran) between adjacent well structures (200) on the plateau areas (not labeled in Figs. 8’s, generally indicated as 200 in Fig. 14); and
curing (para [128]) the LEL precursor to form solidified LEL material in the wells;
in reference to claim 16, the air blade would have broken connections (as taught by Tran) and the LEL precursor accumulates or would have accumulated over the well (200) to form a convex top surface (Fig. 8b, para [129]) over the well;
in re claim 17, curing (para [129]; Tran para [48]) the LEL precursor causes or would have caused the solidified LEL material to retains the convex top surface (see Fig. 8b);
and
in re claim 18, the air blade would have broken connections (as taught by Tran) and the LEL precursor accumulates or would have accumulated to have [has] a generally planar top surface in the well (see Fig. 8a). 

Allowable Subject Matter
4.	Claims 1-14 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a method for manufacturing an organic light-emitting diode (OLED) structure with all limitations as recited in claim 1, which may be characterized in that the plateau areas have rounded top surfaces such that the droplets of the light extraction layer precursor are guided into recesses of the well structures.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


12-06-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818